UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1728


NICOLAS MORALES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 6, 2012                  Decided:   March 15, 2012


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioner. Tony West, Assistant Attorney General, Keith I.
McManus, Senior Litigation Counsel, Matt A. Crapo, Trial
Attorney, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicolas Morales, a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing          his    appeal     from    the    immigration

judge’s denial of his application for cancellation of removal.

For the reasons set forth below, we dismiss the petition for

review.

            Under    8     U.S.C.    §   1252(a)(2)(B)(i)             (2006),      entitled

“Denials    of     discretionary         relief,”           “no    court     shall    have

jurisdiction to review any judgment regarding the granting of

relief    under     section    .     .   .    1229b,”        which    is     the   section

governing     cancellation          of   removal.             In      this    case,     the

immigration judge found, and the Board explicitly agreed, that

Morales failed to meet his burden of establishing that his two

United    States    citizen    children            would    suffer     exceptional     and

extremely unusual hardship if he is returned to Guatemala.                               We

conclude    that    this    determination           is     clearly    discretionary      in

nature, and we therefore lack jurisdiction to review challenges

to this finding.           See, e.g., Barco-Sandoval v. Gonzales, 516

F.3d 35, 36 (2d Cir. 2008); Memije v. Gonzales, 481 F.3d 1163,

1164 (9th Cir. 2007); Martinez v. U.S. Att’y Gen., 446 F.3d

1219, 1221-22 (11th Cir. 2006); Meraz-Reyes v. Gonzales, 436

F.3d 842, 843 (8th Cir. 2006); see also Obioha v. Gonzales, 431

F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

                                             2
gatekeeper     provision       [of      §       1252(a)(2)(B)(i)]      bars      our

jurisdiction to review a decision of the [Board] to actually

deny a petition for cancellation of removal.”).                 Indeed, we have

concluded    that   the    issue   of   hardship      is   committed   to     agency

discretion and thus is not subject to appellate review.                      Okpa v.

INS, 266 F.3d 313, 317 (4th Cir. 2001).

            Accordingly, we dismiss the petition for review. ∗                    We

dispense     with   oral    argument        because    the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DISMISSED




     ∗
       We note that Morales raises no colorable questions of law
or constitutional claims that fall within the exception set
forth in 8 U.S.C. § 1252(a)(2)(D) (2006) (stating that no
provision limiting judicial review “shall be construed as
precluding review of constitutional claims or questions of law
raised upon a petition for review filed with an appropriate
court of appeals”).



                                            3